Title: To George Washington from Robert Stewart, 19 April 1783
From: Stewart, Robert
To: Washington, George


                        
                            My Dear General
                            London April 19th 1783
                        
                        From the bottom of a heart that has never, since our parting, ceased to glow with the purest Affection, and
                            most perfect respect for you, I beg leave to offer my warmest and most sincere Congratulations on that exalted Fame which
                            you have so nobly won, and to which your truly glorious Actions so fully entitle you. For you, has been reserved the rare
                            Distinction of performing Atchievements, which attract the admiration both of the old, and new world. Posterity will not
                            fail to celebrate the uncommon Talents, and Virtues which united to form a Character and served to accomplish a Revolution
                            the most wonderful that is to be met within the History of mankind. It does not belong to me to enumerate them, nor even
                            to touch the Subject. My abilities, I am conscious, are unequal to the dignity of it. My Pen cannot do Justice to the
                            Sentiments I feel. The Poets and Historians of after Ages shall vie with each other, in endeavouring to represent it in it’s
                            true brillancy. Tho’ I could speak of it as I ought, I know well, that it should not be in your ear, because it would most
                            certainly offend that innate modesty for which you, like all other great Men have been ever remarkable. Permit me,
                            however, to assure You, and I do it with great truth, that, tho’ I may at times, have viewed some Objects, in a light
                            different from that, in which they appeared to your inlarged Eye, that, time did not exist, nor did that
                            event occur which could find me not interested in your Honour and Welfare. On all occasions I gloried in that intimacy and
                            Friendship in which I so long had the happiness to live with you. The desire of indulging this well founded pride led me
                            to talk of you, in all Companies; and I had thereby frequent opportunities of doing Justice to the goodness of that Heart,
                            and the Superiority of those Talents, which, I knew assuredly, my Friend possessed. By doing so uniformly, I found that, I
                            gave pleasure to many, and that I removed the prejudices and false impressions of many. ’Tis true I made some powerful
                            Enemies to myself, by my conduct in this matter, and created obstacles and Barrs in the way of having my own Interest
                            advanced. To this however, I could not sacrifice the Friendship and Gratitude which I owed. Perhaps at
                            some time or other you may hear a little of some particulier scrapes, into which I brought myself, by the Lines I
                            followed. Delicacy forebids my mentioning them. Some of your Friends in this Country can do it, I claim no merit from any
                            such Circumstance: You may think I have been rather officcious  my intentions, after all, were of the purest
                            kind, and I always approve of them, whether you shall be pleased to do so, I know not.
                        What I beg to mention to You is, that the very eminent Station and Rank to which your merit called you, and
                            which You have supported with Dignity and Success, will bring along with it the troubles usually attending such; I mean
                            that of receiving many Solicitations for Favour and Preferement, and of my Solicitations among the rest. I should not call
                            these matter of Trouble to You; because it is impossible that the great Scenes, in which you have acted, and all the
                            eminence you have gained can have produced any change in the native benevolence of your heart, which
                            will induce you to imploy all your power in doing good.
                        Were it possible My Dear General for us to change Situations but for a little, I am certain, I know so much
                            of myself, as to be persuaded, that few things could give me much pleasure, as renewing former habits with you, and
                            hitting upon some expedient, to enable my former bosom and confidential friend to pass the remainder of his Days
                            comfortably. I take the liberty to inform You, that my Situation, for some years back, has been very unpleasant to me. The
                            obstacles I referred to which I threw in my own way, together with the consequences of the obstinate Bilious Disorder I
                            contracted in Jamaica, and which I gave you some Account of in my former Letters, contributed much to render it so. I have
                            therefore but a gloomy prospect before me, respecting the State of the Evening of my days unless you shall dispel the
                            cloud that hangs over it. Advantagious proposals were intimated about my going to Serve in your Country, which I always
                            loved, these I rejected for obvious reasons while my conduct in this matter was here considered as imprudent.
                        Uninformed as I am of the nature of those powers which you may now retain, I cannot even mention my wishes,
                            as, to what may be convenient for you to do or think of in my favour. Let me therefore only in general hint, that should
                            Your Influence be of that extensive nature, which the generality beleive, and to which all think you have an uncontracttableright, it may be no difficult matter for you to get me some genteel appointment either in this
                            Country, or in France. For some years I passed a considerable part of my time in France, and made some very respectable
                            Acquaintances in that Country. From your own knowledge of me, I would hope you will not deem me unqualified for the duties
                            of a Military Agent, for finding and sending out such Supplies as your Troops may want from this Country or from France—or
                            of a Consul—or a Resident, at one of the small European Courts. Or for acting in any other way you think to fix for me, or
                            choose to procure.
                        Have you any thoughts of gratifying the great curiosity and earnest wishes of Europe by shewing them the
                            Author of one of the greatest and most extraordinary Revolutions that has occurred in any Period of History? If you should
                            cross the Broad Water a Line from you directed to Lieut. Col. Robert Stewart under Cover to my worthy Friend John
                                Toreman Esqr. M.P. Grays:Inn, London will find me out and bring me to You in whatever part of Europe
                            you may be. But if you are resolved to remain in your own Country, I think of paying my respects at Mt Vernon, where I
                            shall be happy to recognize in the personage of my old Friend, presenting what is very rare a Great General. In the mean
                            time let me beg the favour of an answer as soon as you conveniently can. Our Correspondence is suffered a very long and
                            tedious interruption. May I also beg you will do me the particular Honour to present my Compliments in the warmest and most
                            respectful terms to Your Lady and that you may be still persuaded of the highest esteem, most perfect regard and
                            inviolable attachment with which I have the Honour to be My Dear General Your ever affectionate Friend & most
                            faithful hble Servt
                        
                            Robert Stewart
                        
                    